DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1 & 14, the term “hub” is used by the claim to mean “action,” while the accepted meaning is “the central part of a circular object.” The term is indefinite because the specification does not clearly redefine the term. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. 
Regarding claims 7 & 15, the term “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-16 are indefinite due to dependence upon an indefinite base claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-13, & 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Salice (20040021406) in view of Rohacs (2941629).  
Regarding claim 1, Salice teach(es) the structure substantially as claimed, including furniture fitting (1, 4, 48-57) having at least one furniture damper (48, 50) for dampening a movement of a movably supported furniture part, the furniture damper comprising a housing (50) and a piston rod (48); but fail(s) to clearly teach a damping fluid, piston, overload safety device, force storage member, or closure element.  However, Rohacs teaches a damper (1-13, 14a) comprising a housing (1), at least one fluid chamber (A-B) arranged in the housing, the fluid chamber having a high-pressure side (A) and a low-pressure side (B), a damping fluid (i.e., oil – see col. 1, lines 62-65) arranged in the fluid chamber, at least one piston (2) having at least one overload opening (13), the piston being displaceably arranged in the fluid chamber for performing a damping action (Fig. 1), and the high-pressure side and the low-pressure side of the fluid chamber are separated from one another by the piston (Fig. 1), an overload safety device (5) arranged in the piston, the overload safety device having a closure element (5) pressurized by a force storage member (9), wherein the closure element blocks the at least one overload opening of the piston below a predetermined threshold value of a pressure application to the piston (Fig. 3), and unblocks the at least one overload opening of the piston against a force of the force storage member above the predetermined threshold value of a pressure application to the piston, wherein due to the unblocking of the overload opening, a fluid-conductive connection (13 & F in 

    PNG
    media_image1.png
    262
    370
    media_image1.png
    Greyscale

Regarding claim 2, Rohacs teaches a throttle opening (14a) that is open in each operating position of the furniture damper (see Fig. 3, showing that 14a would be open whether the piston was moving up or down).  
Regarding claim 3, Rohacs teaches a closure element (5) that has a cylindrical (C) and/or a conical (D) shell surface, and the damping fluid, above the predetermined threshold value of pressure applied to the piston, can be passed along the cylindrical and/or conical shell surface downstream of the overload opening (13) through the fluid-conductive connection along the cylindrical and/or conical shell surface in an axial direction, or can be deflected away from the 
Regarding claim 4, Rohacs teaches a closure element (5) configured so as to be limitedly displaceable relative to the piston in a longitudinal direction of the piston (Fig. 3 & col. 2, lines 36-40).  
Regarding claim 5, Rohacs teaches a closure element (5) that includes a cavity (E) in which the force storage member (9) is at least partially accommodated (Fig. 3).
Regarding claim 6, Rohacs teaches a throttle opening (14a) arranged coaxially (Fig. 3) to the overload opening (13).
Regarding claim 7, Rohacs teaches a fluid-conductive connection (13 & F) that includes at least one bore (F) or discharge channel (F) arranged in the piston (2), the discharge channel having a longitudinal direction extending parallel to a longitudinal direction of the piston (see Fig. 3).
Regarding claim 8, Rohacs teaches a piston (2) that includes a first piston portion (G) and at least one second piston portion (8, 10) connected to the first piston portion.
Regarding claim 9, Rohacs teaches a first piston portion (G) that includes a first recess (H) in which the closure element (5) is at least partially accommodated (Fig. 3).
Regarding claim 12, Rohacs teaches a second piston portion (8, 10) that is connected to a piston rod (3).
Regarding claim 13, Rohacs teaches a piston rod (3) that is led out (implied by Fig. 1) from the housing (1) of the damper.
Regarding claim 15, Rohacs teaches a force storage member (9) that includes at least one helical spring (Fig. 3).
Regarding claim 16, Salice as modified teaches a furniture fitting (1, 4, 48, 51-57 of Salice and 1-13 & 14a of Rohacs) that is configured as a drawer pull-out guide (1 & 4 of Salice).  
Claims 10-11 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Salice (20040021406) & Rohacs (2941629) in view of Zuo (20170211653).  

    PNG
    media_image2.png
    361
    595
    media_image2.png
    Greyscale

Regarding claims 10-11, Salice as modified teach(es) the structure substantially as claimed, including a second piston portion (8 & 10 of Rohacs) secured to a force storage member (9) by a column (10); but fail(s) to teach a second recess.  However, Zuo teaches the inclusion, in a second piston portion (28b), of a second recess (J in Fig. 5 Annotated) in which a force storage member (31b) is at least partially accommodated, wherein a longitudinal direction of a first recess (K) of a first piston portion (14b) and a longitudinal direction of the second recess of the second piston portion extend coaxially to one another (Fig. 5).  It would have been obvious to one of ordinary skill in the art to substitute a second recess, as taught by Zuo, for the column of Salice as modified, in order to reduce the weight of the damper, and because such an outcome 
Regarding claim 14, Salice as modified teach(es) the structure substantially as claimed, including a piston rod (3 of Rohacs) displaceable between a first end position and a second end position for performing a damping action (implied by Fig. 3 of Rohacs & Fig. 15 of Salice); but fail(s) to teach a stabilizing element.  However, Zuo teaches at least one stabilizing element (7) is arranged in a region between a first end position and a second end position (Fig. 1), the at least one stabilizing element having an opening (i.e., hole in 7 through which 6 passes) for displaceably receiving a piston rod (6), so that the piston rod, upon performing the damping action, can be stabilized in a direction transverse to the longitudinal direction of the piston rod (Figs. 1-2 & par. 49).  It would have been obvious to one of ordinary skill in the art to add a stabilizing element, as taught by Zuo, to the damper of Salice as modified, in order to reduce extraneous transverse movement by the piston rod (as suggested by Zuo).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637